DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 03/07/2022, Applicant has cancelled claims 5-9 and 37-41, and amended claims 1, 10-12, 14, 33, 42-44 and 46. Claims 1-4, 10-14, 33-36, and 42-46 are pending and are currently examined.

Withdrawn claim objections and rejections
Objections
The objection to the disclosure is withdrawn in view of the amendments to the specification.

Claim Rejections - 35 USC § 102

The rejection of claims 1-8 and 33-40 under 35 U.S.C. 102(a)(1) as being anticipated by  Conklin et al. (U.S. Pat. No. 6,329,175 - Conklin‘175) is withdrawn in view of the amendments to the claims. 

The rejection of claims 1, 2, 4, 5, 7-9, 12-14, 33-41, and 44-46 under 35 U.S.C.

The rejection of claims 1-7, 33, 34, 36-40, 44-45 under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al. (WO200017361- Conklin’361) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 10, 11, 42, and 43 under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Alkema et al. is withdrawn in view of the amendments to the claims.

New and maintained claim rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 10-14, 33-36, and 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
To reiterate, the specification discloses a method of inhibiting an ovarian
cancer cell replication, growth, development, motility, proliferation, survival, and/or
migration in a subject, by exposing the cancer cell to an effective amount of interferon epsilon (IFNε) or treating a subject with cancer by administering an effective amount of IFNε of SEQ ID NO: 28 or 32.
However, the claims broadly encompass a method of inhibiting an ovarian
cancer cell replication, growth, development, motility, proliferation, survival, and/or
migration in a subject, by exposing the cancer cell to an effective amount of interferon epsilon (IFNε) or treating a subject with cancer by administering an effective amount of IFNε that has at least 80% sequence identity to the SEQ ID NOs: 28 and 32. 
There is no guidance in the specification or the claims as to which regions of the amino acid sequence are to be conserved and the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses methods using just two constructs, of SEQ ID NO: 28 and 32.
Thus, the instant disclosure, including the claims, fails to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. One of skill in the art would conclude that the 

Claims 1-4, 10-14, 33-36, and 42-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting an ovarian cancer cell replication, growth, development, motility, proliferation, survival, and/or migration in a subject, by exposing the cancer cell to an effective amount of interferon epsilon (IFNε) or treating a subject with cancer by administering an effective amount of IFNε of SEQ ID NO: 28 or 32, does not reasonably provide enablement for using constructs of SEQ ID NOs: 27, 29, and 31, which are not amino acid sequences and thus they could not be part of : “… an amino acid sequence having at least 80% sequence identity to an amino acid sequence selected from the group consisting of SEO ID NOs: 27-29, 31, and 32…”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims. 
As indicated supra, SEQ ID NOs: 27, 29, and 31, are not amino acid sequences and thus they do not abide by the definition in the independent claim 1. Further, the specification and the claims do not offer any guidance or working examples for using these sequences in any type of treatment. A person of ordinary skill in the art would be put in untenable position to perform a treatment method with an untested reagent with unpredictable results and thus the amount of experimentation needed is considered undue.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647